Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda et al. (US 20050003323, hereinafter Katsuda) in view of Plank et al. (US 20080233533, hereinafter Plank.)
Regarding claim 1, “A dental light polymerization device comprising a polymerization light source” Katsuda teaches (¶0156 and ¶0139) a diagnostic imaging apparatus is constructed to be used as a photo polymerization radiator with a blue LED as a luminous means for hardening a photo polymerization resin charged in a tooth. 

As to “and ... light reflector.” Katsuda teaches (¶0165 and ¶0168) a mirror (or prism) 81 is provided as the optical path changing means, mirror reflects light.
Katsuda alone does not teach that the light reflector is “an actively movable light reflector.” However Plank teaches (¶0050) a light curing device; (¶0058) light curing device has a reflection surface 32 that is adjustable in its angle of inclination; (¶0061 and Figs. 3-4) the pivotablility of the reflection surface 32 allows the emitted light beam to be reflected; (¶0065) using a slide or lever to make adjustment to reflection surface 32. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the diagnostic imaging/photo polymerization apparatus of Katsuda with the adjustable reflective surface as taught by Plank for the benefit improving the targeting/focus of the curing light and improves the comfort/accessibility of introduction into the patients mouth when targeting certain regions (¶0013.)

Regarding claim 2, “The dental light polymerization device of claim 1, wherein the reflector is movable between a first positional arrangement, in which the reflector establishes a first optical path between the polymerization light source and an object, and a second positional arrangement, in which the reflector establishes a second optical path between the object and the camera, 

Regarding claim 3, “The dental light polymerization device of claim 1, wherein the reflector is formed by a prism.” Katsuda teaches (¶0165) a mirror (or prism) 81 is provided as the optical path changing means

Regarding claim 4, “The dental light polymerization device of claim 1, wherein the reflector is formed by a mirror.” Katsuda teaches (¶0165) a mirror (or prism) 81 is provided as the optical path changing means

Regarding claim 5, “The dental light polymerization device claim 2, wherein the reflector is rotatable between the first and the second positional arrangement.” However Plank teaches (¶0061 and Figs. 3-4) the pivotablility of the reflection surface 32 allows the emitted light beam to be reflected between, Fig. 3 shows a first positional arrangement and Fig. 4 shows a second positional arrangement; (¶0065) using a slide or lever to make adjustment to reflection surface 32.

Regarding claim 6, “The dental light polymerization device of claim 2, being operable for periodically moving the reflector between the first and second positional arrangement.” Plank teaches (¶0061 and Figs. 3-4) the pivotablility of the reflection surface 32 allows the emitted light beam to be reflected between, Fig. 3 shows a first positional arrangement and Fig. 4 shows a second positional arrangement; (¶0065) using a slide or lever to make adjustment to reflection surface 32. Examiner holds that a slide or lever would allow the operator (e.g., dentist/dental assistant) to make adjustments periodically. 

Regarding claim 7, “The dental light polymerization device of claim 6, wherein one period comprises maintaining the reflector in the first positional arrangement for a first time period, moving the reflector to the second positional arrangement, maintaining the reflector in the second positional arrangement for a second time period, and moving the reflector to the first positional arrangement.” Plank teaches (¶0061 and Figs. 3-4) the pivotablility of the reflection surface 32 allows the emitted light beam to be reflected between, Fig. 3 shows a first positional arrangement and Fig. 4 shows a second positional arrangement; (¶0065) using a slide or lever to make adjustment to reflection surface 32. Examiner holds that a slide or lever would allow the operator (e.g., dentist/dental assistant) to make adjustments periodically after a certain time has passed.

claim 8, “The dental light polymerization device of claim 7, wherein the first and second time periods are different, preferably at a ratio of about 40:1 to about 2:1.” Katsuda and Plank do not explicitly state a ratio of about 40:1 to about 2:1. However, Official Notice is taken that an operator using a mode/setting/position 2x to 40x more often than a second mode/setting/position, is known in the field of optics and dentistry. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention, that Katsuda and Plank switch would be used at a ratio of 40:1 to about 2:1 as it would yield the predictable result of using a needed optical path more frequently. 

Regarding claim 10, “The dental light polymerization device of claim 2, wherein in the first positional arrangement the camera is deactivated, and wherein in the second positional arrangement the polymerization light source is deactivated.” Katsuda teaches (¶0092) a photography switch and an (¶0131) analog switch to turn the luminous means on or off.

Regarding claim 11, “The dental light polymerization device of claim 2, wherein in the second positional arrangement an illumination light source is activated.” Katsuda teaches (¶0131) analog switch to turn the luminous means on or off.

claim 13, “The dental light polymerization device of claim 11, wherein the illumination light source comprises a plurality of white LEDs.” Katsuda teaches (¶0088 and ¶0094) white light emitting member 2a, 2b, 2c are LEDs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda and Plank in view of Ruppert et al. (US 20190090995, hereinafter Ruppert.)
Regarding claim 9, Katsuda and Plank do not teach “The dental light polymerization device of claim 4, wherein the reflector is formed by a multiplicity of micromirrors provided by a Digital Micromirror Device.” However, Ruppert teaches (¶0101) a micromirror array that is a digital micromirror device. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Katsuda and Planks reflector to be a digital micromirror device as taught by Ruppert as it would provide a suitable substitution that would change the optical path. 

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuda and Plank in view of Panagotacos et al. (US 20120281389, hereinafter Panagotacos.)
Regarding claim 12, Katsuda and Plank do not teach “The dental light polymerization device of claim 11, wherein the illumination light source is configured to emit visible light having a spectrum comprising light at wavelengths between 380 nanometers and 750 nanometers.” However, Panagotacos teaches 

Regarding claim 14, Katsuda and Plank do not teach “The dental light polymerization device of claim 1, wherein the polymerization light source is configured to emit visible light predominantly within a wavelength range 450 nanometers - 495 nanometers.” However, Panagotacos teaches (¶0027 and ¶0029) LED when energized by an electrical power source radiates electromagnetic energy in the visible spectrum; (¶0029) Blue LED light is about 450nm to about 495 nm. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Katsuda and Planks’ LEDs with the teaching of the spectrum as taught by Panagotacos as it would have yielded the predictable result of producing electromagnetic radiation perceivable by the human eye.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuda and Plank in view of Lieb et al. (US 20030036031, hereinafter Lieb.)
claim 15, Katsuda and Plank do not teach “The dental light polymerization device of claim 14, wherein the polymerization light source consists of a single high power LED.” However, Leib teaches (¶0019-¶0020) a light-emitting handpiece with a single high-powered LED. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Katsuda and Planks’ LEDs to be a single high powered LED as taught by Lieb as it would allow allow for curing at a faster pace.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimoji (US 5928220) – (2:55-60) there is an external reflecting means which is capable of being moved into the path of the output laser beam to redirect it toward difficult to reach target sites, the external reflecting means is a mirror, prism, or optic fiber
Taub et al. (US 20030215767) – (abstract) an apparatus with a camera and is capable of irradiating light at a wavelength for curing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425               
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425